DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 3/2/2021.
Claims 1, 9-10, and 19 are amended.
Claims 8 and 11-18 are cancelled.
Claims 1-7, 9-10, and 19-20 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 filed 3/2/2021 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hallander et al. (US 2017/0129207) in view of Morozumi et al. (US 2004/0038016).
Regarding claims 1-2, Hallander discloses a method for manufacture of a composite article (abstract) comprising: providing a composite (see Figs. 9a-d) including pre-preg plies (13) that can be uncured (Paragraph 208; equivalent to an uncured fibrous material blank which has not yet started to cure) and dry nano-sized reinforcement elements (17; Paragraph 157; interpreted as an intermediate fibrous layer) (the collection of the pre-preg plies and nano-sized reinforcement elements are considered to be a fibrous material blank) and providing engineered resin impregnation to partially or fully impregnate a pre-selected resin content of the nano-sized reinforcement elements and/or micro-sized fiber distributions using an RTM process (Paragraph 9, 85; claim 70; interpreted as injecting a resin system), wherein the nano-sized reinforcement elements are positioned on the surface (S) of the object (see Fig. 9a and 9d; Paragraph 259; positioned on the top and bottom of the composite); wherein the fibers reduce resin flow in the interface area between two prepreg plies (paragraph 218); and
using a robot arm (35) moves a scrape (27) towards the center line (CL; Paragraph 259; equivalent to the intermediate fibrous layer is generated by roughening the outer shell surface of the uncured fibrous material blank by a scraper).
However, Hallander does not explicitly teach the uncured fibrous material blank being inserted into a closed mold and injecting a resin system into the closed mold such that at the intermediate fibrous layer is fixed between an outer shell surface of the uncured fibrous material blank and an inner shell surface of the mold; and reducing the flow rate of the resin system thereby creating a homogeneous resin front which flows at identical speed through the uncured fibrous material blank and through cavities between the outer shell surface of the uncured fibrous material blank and the inner shell surface of the mold due to the intermediate fibrous layer. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the known molding apparatus of Morozumi with the known composite arrangement of Hallander and applying the known method of delivering resin into the closed molding apparatus with the composite arrangement disposed therein in order to obtain the predictable result of impregnating the composite arrangement by RTM (Morozumi; Paragraph 54) since Hallander suggests impregnating the composite arrangement through an RTM process (Paragraph 8, 85). 
Regarding the claim limitation “an intermediate fibrous layer being locally fixed between an outer shell surface of the uncured fibrous material blank and an inner shell surface of the mold” and “cavities between the outer shell surface of the uncured fibrous material blank and the inner shell surface of the mold due to the intermediate fibrous layer,” modified Hallander teaches these claim limitations. Specifically, the nano-sized reinforcement elements (17) located on the top and bottom surfaces would necessarily be located between the surface (S) of the composite (see Fig. 9a and 9d of Hallander) and the molding surface (66, 68) of the first and second die assemblies (62, 64; see Fig. 5 of Morozumi). Therefore, the nano-sized reinforcement elements occupy “cavities between the outer shell surface of the uncured fibrous material blank and the inner shell surface of the mold.” In other words, modified Hallander discloses an upper cavity and a lower cavity corresponding to the space taken up by the nano-sized reinforcement elements (17).
Regarding the claim limitation “reducing a flow rate of the resin system,” modified Hallander discloses that the nano-sized reinforcement elements reduce resin flow in the interface area (paragraph 218). Since the nano-sized reinforcement elements (17) are located on the outer surface of the composite 
Regarding the claim limitation “thereby creating a homogeneous resin front which flows at identical speed through the uncured fibrous material blank and through cavities,” while Hallander does not explicitly teach this limitation. However, Morozumi suggests that a mat with a higher resistance to resin flow on the outside reduces resin flow and lower resistance to resin flow on the inside increases resin flow contributing to a more uniform flow through the mat (Paragraph 15, 55). Since modified Hallander teaches the that nano-sized reinforcement elements (17) are located on the outer surface (S) of the composite arrangement (Fig. 9a) and reduce the flow of resin in the interface (Paragraph 218), the nano-sized reinforcement elements contribute to a higher flow resistance on the outside of the composite arrangement and therefore contributes to a more uniform flow. Furthermore, it would have been obvious to said skilled artisan to have changed the various the flow resistances of the outer nano-sized reinforcement elements (17) and/or the inner plies (13) in order obtain various amounts of flow through the nano-sized reinforcement elements (17) and/or inner plies (13) because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).
Regarding claims 3-4, modified Hallander discloses the nano-sized reinforcement elements extending in vertically (see Fig. 9a; i.e. has a thickness), and the molding apparatus having a compression stroke in the Y-direction (see annotated Fig. 5). Therefore, the nano-sized reinforcement elements extend parallel, or 0 degrees, with respect to the compression stroke of the mold. 
Regarding claim 5, modified Hallander discloses the nano-sized reinforcement elements are arranged in channels for resin flow (the channels are interpreted as the cavities being located above and below the plies 13). 

    PNG
    media_image1.png
    580
    670
    media_image1.png
    Greyscale

Regarding claim 7, modified Hallander discloses the density of the of the arranged nano-sized reinforcement elements can vary including spots or areas where no nano-sized elements are used (Paragraph 48), wherein the nano-sized fibers reduce resin flow in the interface area between the pre-preg plies (paragraph 218). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the density of the nano-sized fibers in order change the resin flow in certain areas of the composite arrangement because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).
Regarding claim 9-10. 
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hallander et al. (US 2017/0129207) in view of Morozumi et al. (US 2004/0038016) as applied to claim 1 above, and in further view of Yamamoto et al. (US 2013/0328236).
Regarding claim 6, modified Hallander discloses the method as discussed above with respect to claim 1, wherein the molding apparatus (Morozumi; 60) includes a resin delivery port (Morozumi; 70) located in a central section (see Fig. 5 of Morozumi), and a mold cavity (see Fig. 6 of Morozumi; interpreted as the space occupied by element 74). Modified Hallander further teaches that the resin is injected under pressure or under vacuum (Morozumi; paragraph 54).
However, modified Hallander does not explicitly teach ventilation apertures being provided at the ends of the mold cavity, through which excess pressure, which has developed due to the resin injection, is released. 
Yamamoto teaches a method for producing FRP (abstract) comprising central resin injection ports (see Fig. 2) and suction ports (25) located on the ends of the mold cavity (see Figs. 2-3) wherein the suction ports are opened at an appropriate position of an air trap region (23), wherein the suction from the suction port is controlled by opening and closing operation of a pin-like valve body (28; Paragraph 94) which allows a user to stop impregnation without discharging resin form the suction port (Paragraph 80) and control the flow front of the resin injected (Paragraph 82). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the suction ports with valve bodies as in Yamamoto to the molding apparatus of modified Hallander in order achieve the predictable  result of controlling suction through the suction port using the pin-like valve body (Yamamoto; Paragraph 94) thereby allowing a user to stop impregnation without discharging resin from the suction port and control the flow front of the resin injected (Yamamoto; Paragraph 80, 82). 
Regarding claim 19, modified Hallander is silent as to heating the mold or the mold is sectionally heated with different temperatures and/or sections of the mold are heated at different points in time. 
Yamamoto further teaches the mold including a heat circulation path (11) for circulating a heat medium (Paragraph 92) for favorable resin impregnation (paragraph 92, 99). 
. 
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hallander et al. (US 2017/0129207) in view of Morozumi et al. (US 2004/0038016) as applied to claim 1 above, and in further view of Yamamoto et al. (US 2013/0328236).
Regarding claim 20¸ modified Hallander discloses the method as discussed above with respect to claim 1.
However, modified Hallander is silent as to wherein a leaf spring is produced for a motor vehicle.
Muller teaches a method for producing a leaf spring (title, abstract), the steps comprising layering fibers in the form at least two textile layers on top of one another, shaping the textile layers inside a mold tool, applying a binder in dry form to at least one of the textile layers, and fixing the textile layers so as to form a dry preform, infiltrating the preform with resin in an RTM cavity, and hardening the resin to produce the leaf spring (Paragraph 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the steps of shaping the textile layers inside a mold tool in the shape of a leaf spring and applying a binder in dry form to at least one of the textile layers to form a dry preform as in Muller to the method of modified Hallander in order to significantly facilitate the handling of the fiber composite component because the fibers can be handled dry the entire process (Muller; Paragraph 13), the dry binder being applied to the dry preform does not require special requirements regarding ambient temperature or hold-over times (Muller; Paragraph 14). Additionally, it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  






















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743